Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 01, 2015

The Court of Appeals hereby passes the following order:

A15D0362. MELVIN EUGENE REEVES v. THE STATE.

       Melvin Eugene Reeves, defendant in the criminal case below, filed a pro se
motion to correct his allegedly void sentence. In a single order, the trial court both
denied Reeves’s motion and ordered that any future filings by Reeves will be subject
to frivolity review by the court before they will be filed. Reeves then filed this
application for discretionary appeal. The trial court’s order, however, is subject to
direct appeal. See In re Lawsuits of Carter, 235 Ga. App. 551 (510 SE2d 91) (1998)
(party may directly appeal from an order that imposes a filing restriction on his future
filings).1
       We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED, and Reeves shall have ten days from the date
of this order to file a notice of appeal with the trial court. If he has already filed a
notice of appeal in the trial court, he need not file a second notice. The clerk of the
trial court is DIRECTED to include a copy of this order in the record transmitted to
the Court of Appeals.



       1
        Although Reeves is incarcerated, the Prison Litigation Reform Act, which
requires inmates to follow the discretionary appeal procedures to obtain appellate
review, does not apply because this is not a civil case. See OCGA § 42-12-3 (1)
(under the Prison Litigation Reform Act, “‘[a]ction’ means any civil lawsuit, action,
or proceeding, including an appeal, filed by a prisoner but shall not include an appeal
of a criminal proceeding[.]”).
Court of Appeals of the State of Georgia
                                     05/01/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.